Case: 12-15017     Date Filed: 04/10/2013   Page: 1 of 12


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-15017
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:12-cr-20272-PAS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JUAN ESTEBAN VILLA CARVAJAL,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 10, 2013)

Before CARNES, BARKETT and FAY, Circuit Judges.

PER CURIAM:

      Juan Esteban Villa-Carvajal appeals his 51-month sentence, imposed after

he pled guilty to making a false statement in connection with the acquisition of a

firearm. On appeal, Villa-Carvajal argues that: (1) his sentence enhancement for
              Case: 12-15017     Date Filed: 04/10/2013   Page: 2 of 12


exporting firearms constitutes impermissible “double counting” when combined

with his enhancement for trafficking in firearms; and (2) the district court erred in

applying a sentence enhancement for his leadership role. For the reasons set forth

below, we affirm Villa-Carvajal’s sentence.

                                          I.

      In 2012, Villa-Carvajal was charged by information with one count of

willfully dealing in firearms without a license in violation of 18 U.S.C.

§§ 922(a)(1)(A), 924(a)(1)(D), and 2 (Count One), and seven counts of making

false statements in connection with the acquisition of a firearm in violation 18

U.S.C. §§ 922(a)(6) and (2) (Counts Two through Eight). He pled guilty to Count

Two of the information. In support of the guilty plea, the government and Villa-

Carvajal signed a factual proffer, indicating that, from February 2009 to November

2011, Villa-Carvajal, with the assistance of Wilson Javier Ruiz and Jennifer Rios,

secured firearms that were shipped to customers outside the United States. In

order to secure the firearms, Villa-Carvajal directed Ruiz and Rios to falsely

identify themselves as the buyers of the firearms.

      The presentence investigation report (“PSI”) noted that, although there was

no written plea agreement, the government had agreed to seek dismissal of the

remaining counts of the information after sentencing. As to the offense conduct,

the PSI stated that Ruiz had informed agents from the Bureau of Alcohol, Tobacco,


                                          2
             Case: 12-15017    Date Filed: 04/10/2013   Page: 3 of 12


and Firearms (“ATF”) that Villa-Carvajal provided him with money to purchase

the firearms, informed him which type of firearms to purchase, and directed him

where to purchase the firearms. During the investigation, Ruiz agreed to cooperate

with ATF agents, and subsequently, Ruiz introduced Villa-Carvajal to an

undercover ATF agent.      When Villa-Carvajal met the undercover agent, he

negotiated to pay the agent a commission for his work as a straw purchaser of

firearms. After Villa-Carvajal was taken into custody, he advised ATF agents that

Rios did not know anything and that he manipulated her.

      The PSI assigned Villa-Carvajal a base offense level of 12 pursuant to

U.S.S.G. § 2K2.1(a)(7). Further, because Villa-Carvajal was responsible for at

least 19 firearms, the PSI increased his base offense level by 4 levels pursuant to

U.S.S.G. § 2K2.1(b)(1)(B).     Additionally, the PSI applied: (1) a four-level

enhancement under U.S.S.G. 2K2.1(b)(5) for engaging in the trafficking of

firearms; (2) a four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(A) for

possessing or transferring a firearm with knowledge, intent, or reason to believe

that it would be transported outside of the United States; and (3) a two-level

enhancement pursuant to U.S.S.G. § 3B1.1(c) for Villa-Carvajal’s role as an

organizer, leader, or manager in the offense. Finally, Villa-Carvajal received a

three-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a)




                                        3
             Case: 12-15017     Date Filed: 04/10/2013   Page: 4 of 12


and (b). Based on a total offense level of 23 and a criminal history category of II,

Villa-Carvajal’s guideline range was 51 to 63 months’ imprisonment.

      Prior to sentencing, Villa-Carvajal objected to the four-level enhancement

under § 2K2.1(b)(6)(A) for exporting firearms, arguing that the enhancement

constituted “double counting” when combined with the enhancement for

trafficking in firearms under § 2K2.1(b)(5). Additionally, Villa-Carvajal objected

to the leadership role enhancement.

      At the sentencing hearing, Villa-Carvajal reasserted his double-counting

objection, arguing that the exportation offense was the same as the trafficking

offense because he only trafficked in firearms for the purpose of exporting them to

Colombia. Ultimately, the district court overruled his objection, explaining,

      [T]he trafficking part is selling them to make a profit on the sale; in
      other words, engaging in being an arms dealer. The additional harm
      here is selling them and exporting them overseas.

      We have a significant problem in this country of contributing to the
      anarchy in other countries because we are improperly [and] illegally
      exporting weapons overseas, be it to Colombia in this case, or
      Mexico, and it harms those particular countries. So not only have we
      recognized the harm that society does not want of having people that
      are not licensed arms dealers in the business of buying and selling for
      their own profit, but we don’t want them sold overseas.

      Next, as to the leadership role enhancement, the court stated that the two-

level aggravating role enhancement was appropriate because Villa-Carvajal made a

more significant profit, his offense involved 19 separate purchases, and he


                                         4
             Case: 12-15017     Date Filed: 04/10/2013   Page: 5 of 12


recruited others to be straw purchasers. In response, Villa-Carvajal argued that he

pled guilty to making a false statement in purchasing firearms but, because other

individuals made the false statements for him, his conduct of directing others to

make false statements was already incorporated into his base offense level.

      After considering Villa-Carvajal’s arguments, the district court overruled his

objection to the leadership role enhancement. Ultimately, the court adopted the

PSI’s guideline calculations and imposed a 51-month sentence.

                                         II.

      We review a district court’s application of the Guidelines to the facts de

novo. United States v. Lamons, 532 F.3d 1251, 1268 (11th Cir. 2008). We also

review allegations of impermissible double-counting de novo. United States v.

Ramirez, 426 F.3d 1344, 1355 (11th Cir. 2005).

      “Impermissible double counting occurs only when one part of the Guidelines

is applied to increase a defendant’s punishment on account of a kind of harm that

has already been fully accounted for by application of another part of the

Guidelines.” United States v. Webb, 655 F.3d 1380, 1382 (11th Cir.), cert. denied,

665 F.3d 1380 (2012) (quoting United States v. Dudley, 463 F.3d 1221, 1226-27

(11th Cir. 2006). In general, double counting is permissible if the Sentencing

Commission intended the result and each guideline section addresses conceptually

separate notions related to sentencing. Id.


                                          5
             Case: 12-15017     Date Filed: 04/10/2013   Page: 6 of 12


      Under the Sentencing Guidelines, § 2K2.1(a)(5) provides for a four-level

increase to a defendant’s base offense level if the defendant engaged in the

trafficking of firearms. U.S.S.G. § 2K2.1(b)(5). Further, under § 2K2.1(b)(6)(A),

a four-level enhancement applies if a defendant possessed or transferred a firearm

with knowledge, intent, or reason to believe that it would be transported out of the

United States. U.S.S.G. § 2K2.1(b)(6)(A).

      As an initial matter, Villa-Carvajal does not challenge the application of

§ 2K2.1(b)(5), except insofar as he contends that, coupled with § 2K2.1(b)(6)(A),

it constitutes impermissible double-counting.

      The district court did not err in applying the sentence enhancement under

§ 2K2.1(b)(6)(A) based on Villa-Carvajal’s conduct of exporting firearms to

Colombia because that enhancement did not constitute impermissible double

counting when combined with the trafficking enhancement.            Specifically, as

discussed by the district court, the sentencing enhancements under § 2K2.1(b)(5),

and § 2K2.1(b)(6)(A) address two different kinds of harm. The enhancement

under § 2K2.1(b)(5) increases a defendant’s base offense level for trafficking in

firearms regardless of whether the defendant intends to export those firearms to

another country. See U.S.S.G. § 2K2.1(b)(5). However, the enhancement under

§ 2K2.1(b)(6)(A) applies when a defendant exports firearms outside of the United

States, even if he did not engaging in firearm trafficking.                U.S.S.G.


                                         6
             Case: 12-15017    Date Filed: 04/10/2013   Page: 7 of 12


§ 2K2.1(b)(6)(A). Thus, the trafficking enhancement did not fully account for the

additional harm that Villa-Carvajal intended to illegally transport the firearms

outside of the United States. See Webb, 655 F.3d at 1382.

      On appeal, Villa-Carvajal suggests that he is being punished twice for the

same offense because his only purpose for trafficking in firearms was to export the

firearms. Under this reasoning, he would receive the same enhancements as a

similarly situated defendant who trafficked in firearms without the intention of

exporting them outside of the United States. However, § 2K2.1(b)(6)(A) addresses

a conceptually separate notion from the trafficking enhancement because it

specifically punishes the harm resulting from illegal exportation of firearms. See

id. Thus, it would not apply to someone who trafficked in firearms but did not

intend to export those firearms to another country. For these reasons, the district

court did not err in determining that Villa-Carvajal’s enhancement for exporting

firearms did not constitute impermissible double counting.

                                       III.

      Ordinarily, a defendant’s role as an organizer or leader is a factual finding

that we review for clear error when determining if the enhancement under § 3B1.1

was applied appropriately.    Ramirez, 426 F.3d at 1355.       However, where a

defendant raises a sentencing argument for the first time on appeal, we review only

for plain error. United States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000).


                                        7
              Case: 12-15017      Date Filed: 04/10/2013   Page: 8 of 12


To prevail under a plain-error standard, the appellant must show (1) an error that

(2) is plain, (3) affects substantial rights, and (4) seriously affects the fairness,

integrity, or public reputation of judicial proceedings. United States v. Olano, 507

U.S. 725, 732, 113 S.Ct. 1770, 1776, 123 L.Ed.2d 508 (1993).

      Pursuant to § 3B1.1(c), a district court may increase a defendant’s offense

level by two levels where the defendant was an organizer, leader, manager, or

supervisor in any criminal activity. U.S.S.G. § 3B1.1(c). The government bears

the burden of proving by a preponderance of the evidence that the defendant

played such a role in the offense. United States v. Yeager, 331 F.3d 1216, 1226

(11th Cir. 2003). Further, “a failure to object to allegations of fact in a PSI admits

those facts for sentencing purposes.” United States v. Wade, 458 F.3d 1273, 1277

(11th Cir. 2006).

      In determining the defendant’s role in the offense, the district court must

consider the following factors:

         (1) the exercise of decision making authority, (2) the nature of
         participation in the commission of the offense, (3) the recruitment
         of accomplices, (4) the claimed right to a larger share of the fruits
         of the crime, (5) the degree of participation in planning or
         organizing the offense, (6) the nature and scope of the illegal
         activity, and (7) the degree of control and authority exercised over
         others.

United States v. Jennings, 599 F.3d 1241, 1253 (11th Cir. 2010); see U.S.S.G.

§ 3B1.1, comment. (n.4). However, it is not required that all these considerations


                                           8
             Case: 12-15017     Date Filed: 04/10/2013   Page: 9 of 12


exist in any one case. Ramirez, 426 F.3d at 1356. Still, “there must be evidence

that the defendant exerted some control, influence or decision making authority

over another participant in the criminal activity.” United States v. Martinez, 584

F.3d 1022, 1026 (11th Cir. 2009). The defendant need only manage or supervise

one other participant for the enhancement to apply. See Jennings, 599 F.3d at

1253; U.S.S.G. § 3B1.1, comment. (n.2) (stating that, for the enhancement to

apply, the defendant must have been the organizer, leader, manager, or supervisor

of one or more other participants). Under the Guidelines, a “participant” is defined

as a “person who is criminally responsible for the commission of the offense, but

need not have been convicted.” U.S.S.G. § 3B1.1, comment. (n.1)).

      Finally, “[t]he mere status of a middleman . . . does not support enhancement

under Section 3B1.1 for being a supervisor, manager, or leader. Section 3B1.1

requires the exercise of some authority in the organization, the exertion of some

degree of control, influence, or leadership.” United States v. Yates, 990 F.2d 1179,

1182 (11th Cir. 1993) (quotation omitted).      In Yates, we determined that the

leadership role enhancement did not apply where there was no evidence that the

defendant had any control over the drug distribution network and there was no

evidence to suggest the existence of any of the specific factors identified by the

Sentencing Commission. Id.




                                         9
             Case: 12-15017    Date Filed: 04/10/2013    Page: 10 of 12


      As an initial matter, although Villa-Carvajal challenged his leadership role

enhancement before the district court, he raises a new argument for the first time

on appeal. Specifically, before the district court, Villa-Carvajal argued that the

role enhancement should not apply because his conduct of directing Rios and Ruiz

to illegally obtain firearms was already accounted for in his base offense level due

to the nature of the charges to which he pled guilty. However, on appeal, he argues

for the first time that the enhancement should not apply because he was merely a

middleman for the purchase and sale of firearms. Thus, we review his argument

only for plain error. See Aguillard, 217 F.3d at 1320.

      Regardless, under either standard of review, the district court did not err in

applying the aggravating role enhancement under § 3B1.1(c). During sentencing,

Villa-Carvajal confirmed that he did not contest any of the facts represented by the

PSI or by the government. Thus, he admitted those facts for sentencing purposes.

See Wade, 458 F.3d at 1277. The factual proffer and the PSI established that Villa-

Carvajal exerted control over at least two other participants in the offense. See

Jennings, 599 F.3d at 1253; U.S.S.G. § 3B1.1, comment. (n.2). Specifically, Villa-

Carvajal recruited Ruiz and Rios to obtain firearms for the purpose of illegally

exporting those firearms to Colombia. To the extent that Villa-Carvajal suggests

that Ruiz and Rios were not participants in the criminal activity because they were

not charged in the offense, his argument is meritless. During sentencing, Villa-


                                         10
             Case: 12-15017     Date Filed: 04/10/2013   Page: 11 of 12


Carvajal conceded that Ruiz and Rios were criminally responsible for obtaining the

firearms. See U.S.S.G. § 3B1.1, comment. (n.1).

      Further, the undisputed facts established that Villa-Carvajal directed Ruiz

and Rios to falsely identify themselves as the actual buyers of the firearms. In fact,

during sentencing, Villa-Carvajal argued that his conduct of “telling them what to

do” was inherent in the charges against him. Moreover, Ruiz indicated to ATF

agents that Villa-Carvajal provided him with money to buy the firearms, informed

him which type of firearms to purchase, and directed him where to purchase the

firearms. As to Rios, Villa-Carvajal told ATF agents that he had manipulated her

into purchasing firearms. Additionally, when Villa-Carvajal met the undercover

ATF agent, he showed decision making authority by negotiating the agent’s

commission for his work as straw purchaser. See U.S.S.G. § 3B1.1, comment.

(n.4). Based on these facts, Villa-Carvajal’s case is distinguishable from Yates

because, here, Villa-Carvajal was not a mere middleman. See Yates, 990 F.2d at

1182. To the contrary, there was evidence that Villa-Carvajal exercised some

degree of control over the other participants and that he had decision making

authority. See Jennings, 599 F.3d at 1253; see U.S.S.G. § 3B1.1, comment. (n.4).

Thus, the district court did not err, plainly or otherwise, by imposing the two-level

enhancement for Villa-Carvajal’s leadership role.

      For the foregoing reasons, we affirm Villa-Carvajal’s sentence.


                                         11
    Case: 12-15017   Date Filed: 04/10/2013   Page: 12 of 12


AFFIRMED.




                              12